UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2012 Commission File Number 001-34667 SEADRILL LIMITED P.O. Box HM 1593 Par-la-Ville Place, 4th Floor 14 Par-la-Ville Road Hamilton HM 08 Bermuda (441)295-6935 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 99.1 is a press release of Seadrill (the "Company") dated November 26, 2012, announcing the Company's financial results for the third quarter and nine months ended September 30, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEADRILL LIMITED (Registrant) Dated: December6, 2012 By: /s/ Georgina Sousa Georgina Sousa Secretary EXHIBIT 99.1 Seadrill Limited (SDRL) - Third quarter and nine months 2012 results Highlights · Seadrill generates third quarter 2012 EBITDA*) of US$574 million · Seadrill reports third quarter 2012 net income of US$216 million and earnings per share of US$0.40 · Seadrill distributes an increased third quarter regular cash dividend of US$0.85 per share and also resolves to distribute an accelerated dividend of US$0.85 per share for the fourth quarter 2012, in December 2012 · Seadrill ordered a new ultra-deepwater drillship for an all-in cost of US$600 million · Seadrill issued US$1 billion in unsecured notes due 2017 Subsequent events · Seadrill announces the potential sale of 18 tender rigs to SapuraKencana Petroleum Bhd. for a total consideration of US$2.9 billion · Seadrill Partners LLC lists its common units on the NYSE raising US$207 million · Alf C.Thorkildsen resigns as CEO of Seadrill Management AS, Fredrik Halvorsen appointed as the new CEO · Seadrill secures a five-year commitment with Husky for the newbuild ultra-deepwater semi-submersible rig West Mira for operations offshore Canada, with an estimated total revenue potential of US$1.2 billion · Seadrill secures contracts with an estimated revenue potential of US$820 million for seven jack-up rigs, of which five are newbuilds · Seadrill increases its ownership stake in Asia Offshore Drilling to 65.94% and submits mandatory offer for the remaining shares · Seadrill`s majority owned subsidiary, North Atlantic Drilling Ltd. submits its initial registration statement to the SEC · A subsidiary of Seadrill signs a Letter of Agreement (LOA) to acquire the ultra-deepwater semi-submersible rig Songa Eclipse for US$590 million *) EBITDA is defined as earnings before interest, depreciation and amortization equal to operating profit plus depreciation and amortization. Condensed consolidated income statements Third quarter and nine months 2012 results Consolidated revenues for the third quarter of 2012 amounted to US$1,092 million compared to US$1,122 million in the second quarter 2012. Operating profit for the quarter was US$413 million compared to US$483 million in the preceding quarter. Net financial items for the quarter showed a loss of US$158 million compared to a gain of US$114 million in the previous quarter, due largely to recording an accounting gain of US$253 million related to the merger of SapuraCrest Petroleum Bhd (SapuraCrest) and Kencana Petroleum Bhd (Kencana) in second quarter 2012, as well as gains on derivatives and foreign exchange losses in the current quarter. Included in results from associated companies is a US$53 million loss from our 39.9 percent equity associate, Archer Limited. Income taxes for the third quarter were US$39 million, down from US$43 million in the previous quarter. Net income for the quarter was US$216 million representing basic earnings per share of US$0.40. The Company reports operating revenues of US$3,264 million, operating income of US$1,351 million and a net income of US$1,207 for the nine months ended September 30, 2012. This compares to operating revenues of US$3,133 million, operating income of US$1,340 million and a net income of US$1,589 for the nine months ended September 30, 2011. Balance sheet As of September 30, 2012, total assets amounted to US$19,479 million, an increase of US$545 million compared to June 30, 2012. Total current assets increased from US$1,972 million to US$2,298 million over the course of the quarter primarily related to an increase in cash and cash equivalents. Total non-current assets increased from US$16,962 million to US$17,181 million mainly due to payments for the first installment for West Carina and the second installment for West Saturn. Total current liabilities increased from US$2,788 million to US$2,896 million largely due to an increase in current portion of long-term debt. Long-term interest bearing debt increased from US$8,376 million to US$9,296 million over the course of the quarter and net interest bearing debt increased from $10,010 million to US$10,354 million. Total equity decreased from US$6,715 million to US$6,567 million as of September 30, 2012. The decrease is mainly due to net income offset by paid dividends. Cash flow As of September 30, 2012, cash and cash equivalents amounted to US$518 million, which corresponds to an increase of US$242 million compared to the previous quarter. Net cash from operating activities for the period was US$1,349 million whereas net cash used in investing activities for the same period amounted to US$989 million, primarily related to additions to newbuildings. Net cash used for financing activities was US$325 million mainly due to dividend payments and net proceeds from debt. Outstanding shares As of September 30, 2012, the issued common shares in Seadrill Limited totaled 469,121,774 adjusted for our holding of 129,159 treasury shares. In addition, we had stock options for 3.9 million shares outstanding under various share incentive programs for management, out of which approximately 2.0 million had vested and are exercisable. Seadrill Partners LLC (SDLP) On October 19 SDLP started trading on the NYSE following a successful IPO at unit price of US$22.0. The listing of SDLP is a landmark transaction for the offshore drilling industry as it is the first offshore drilling MLP in history. SDLP raised through the offering US$207 million net of transaction fees. Seadrill received the funds raised in the offering and 75.7 percent ownership in SDLP in return for selling ownership stakes in four offshore drilling units. SDLP owns an average of approximately 30 percent in the ultra-deepwater semi-submersible rigs West Aquarius and West Capricorn, the ultra-deepwater drillship West Capella, and the semi-tender rig West Vencedor. SDLP has the right of first refusal on acquiring any Seadrill rig with a contract length that is greater than or equal to five years. In addition, SDLP has the option to acquire the tender rigs T15 and T16. SDLP could provide an additional source of funds and lower Seadrill's cost of capital as MLP investors place a premium on cash flow stability. Based on the closing unit price of US$26.58 as of November 23, 2012 our ownership stake in SDLP represented a gross value of US$831 million. Tender rig sale to SapuraKencana Petroleum Bhd (SapuraKencana) In November, we entered into a non-binding agreement regarding the sale of 18 tender rigs to SapuraKencana. The transaction includes five rigs already owned jointly with SapuraKencana through VariaPerdana, as well as 10 further rigs in operation and 3 newbuilds currently under construction. The agreement does not include the tender rigs West Vencedor, T15 and T16, which have been committed to SDLP. SapuraKencana will acquire the rigs as well as the full tender rig organization for an enterprise value of US$2.9 billion. The amount includes US$363 million in remaining capital expenditures for the newbuild program, all the debt in the tender rig business, which is expected to be approximately US$800 million as of December 31, 2012, US$187 million in a sellers note, and US$350 million in new shares in SapuraKencana that will increase our shareholding from 6.4 percent to approximately 13 percent. The remaining consideration will be funded by SapuraKencana through a mix of external borrowings, internally generated funds, and equity. One of the main objectives of the transaction is to develop a strong leading player in the Asian oil services market and strengthen the co-operation between the companies. Seadrill will have the right to nominate two members to the SapuraKencana Board of Directors (including one alternate). Seadrill's chairman John Fredriksen is expected to be one of those members. Both parties will seek to grow their shared activities in Brazil where we were awarded three PLSV contracts by Petrobras in 2011. The shared project is currently actively involved in a new tender process in Brazil. Furthermore, a shared project between Seadrill's 39.9 percent owned subsidiary Archer Limited (Archer) and SapuraKencana will be established. The scope of such a vehicle will be to focus on developing and expanding Archer's wireline services in the Asian markets. Closing of the transaction is subject to approval from our tender rig organization as well as from our customers. The transaction is further subject to customary due diligence procedures, closing adjustments, regulatory approvals, and agreement between the parties on the terms of the sale and purchase agreement and other ancillary transaction documents. The combination of SapuraKencana's and Seadrill's tender rig businesses provides a strategic platform for SapuraKencana's and Seadrill's shareholders to enhance their position as part of a highly diversified and leading offshore services provider globally with multiple growth opportunities and strong value creation potential. Operations Offshore drilling units Seadrill had 48 offshore drilling units in operation during the third quarter in Northern Europe, US Gulf of Mexico, Mexico, South Americas, West Africa, Middle East and Southeast Asia (including five tender rigs owned by Varia Perdana). For our floaters (drillships and semi-submersible rigs) the economic utilization rate in the third quarter averaged 82 percent compared to 88 percent in the second quarter. The main reason behind the decrease in utilization was due to items reported in our second quarter report, the 90 days downtime on three ultra-deepwater rigs and rig moves for West Aquarius and West Hercules. Excluding rig moves our economic utilization was 88 percent for the quarter. Our jack-up rigs averaged an economic utilization of 83 percent in the third quarter compared to 79 percent in the preceding quarter. Economic utilization for the quarter was hampered by rig moves taking longer than anticipated and the West Vigilant not starting operation before towards the end of the quarter. Excluding rig moves our economic utilization was 94 percent for the quarter. The tender rigs average economic utilization remained high at 98 percent in the quarter, compared to 97 percent in the second quarter. Table 1.0 Contract status offshore drilling units Unit Current client Area of location Contract start Contract expiry Semi-submersible rigs West Alpha ** ExxonMobil Norway Aug 2012 Jul 2016 West Aquarius ExxonMobil In transit to Canada Jan 2013 Jun 2015 West Capricorn BP USA Jul 2012 Aug 2017 West Eminence Petrobras Brazil Jul 2009 Jul 2015 West Hercules Statoil In transit to Norway Jan 2013 Dec 2016 West Leo Tullow Oil Ghana Apr 2012 May 2016 West Mira (NB*) Husky South Korea – Hyundai Shipyard Jun 2015 Jun 2020 West Orion Petrobras Brazil Jul 2010 Jul 2016 West Pegasus PEMEX Mexico Aug 2011 Aug 2016 West Phoenix ** Total UK Jan 2012 Jan 2015 West Rigel (NB*)** Singapore – Jurong Shipyard West Sirius BP USA Jul 2008 Jul 2019 West Taurus Petrobras Brazil Feb 2009 Feb 2015 West Venture ** Statoil Norway Aug 2010 Jul 2015 Unit Current client Area of location Contract start Contract expiry Drillships West Capella Total Nigeria Apr 2009 Apr 2017 West Gemini Total Angola Sep 2010 Sep 2017 West Navigator ** Shell Norway Jan 2009 Jun 2014 West Polaris ExxonMobil Nigeria Nov 2011 Jan 2018 West Auriga (NB*) BP South Korea – Samsung Shipyard Jun 2013 Oct 2020 West Tellus (NB*) South Korea – Samsung Shipyard West Vela (NB*) BP South Korea – Samsung Shipyard Sep 2013 Jan 2021 West Neptune (NB*) South Korea – Samsung Shipyard West Jupiter (NB*) South Korea – Samsung Shipyard West Saturn (NB*) South Korea – Samsung Shipyard West Carina (NB*) South Korea – Samsung Shipyard HE Jack-up rigs West Elara** Statoil Norway Mar 2012 Mar 2017 West Epsilon ** Statoil Norway Dec 2010 Dec 2014 West Linus (NB*) ** ConocoPhillips Singapore – Jurong Shipyard Apr 2014 Mar 2019 BE Jack-up rigs West Courageous Shell Malaysia Jan 2012 Jan 2013 West Defender Shell Brunei Aug 2012 May 2016 West Freedom KJO/GDF Suez Saudi Arabia / Kuwait Jun 2009 Jun 2013 West Intrepid KJO Saudi Arabia / Kuwait May 2009 Nov 2013 West Mischief Equion/ENI In transit to Republic of Congo Apr 2012 Nov 2014 West Resolute KJO Saudi Arabia / Kuwait Oct 2012 Oct 2015 West Vigilant Talisman Malaysia Oct 2012 Oct 2013 West Ariel Vietsovpetro Vietnam Jan 2012 Dec 2012 West Callisto Total In transit to Saudi Arabia Nov 2012 Nov 2015 West Cressida PTTEP Thailand Nov 2010 May 2014 West Janus*** Vietsovpetro Vietnam Jul 2012 Dec 2012 West Leda ExxonMobil Malaysia Mar 2012 Apr 2014 West Prospero Vietsovpetro Vietnam Jan 2012 Dec 2012 West Triton KJO Saudi Arabia / Kuwait Aug 2012 Aug 2015 West Castor (NB*) Saudi Aramco Singapore – Jurong Shipyard Aug 2013 Aug 2016 West Tucana (NB*) PVEP Singapore – Jurong Shipyard Jan 2013 April 2013 West Telesto (NB*) Saudi Aramco China – Dalian Shipyard Apr 2013 April 2016 West Oberon (NB*) Premier China – Dalian Shipyard Apr 2013 Aug 2013 AOR-1 (NB*)**** Saudi Aramco Singapore - Keppel FELS Jun 2013 Jun 2016 AOR-2 (NB*)**** Singapore - Keppel FELS AOR-3 (NB*)**** Singapore - Keppel FELS Tender rigs T4 Chevron Thailand Jul 2008 Jun 2013 T7 Chevron Thailand Nov 2011 Mar 2013 T11 Chevron Thailand May 2008 May 2017 T12 Chevron Thailand Apr 2011 Apr 2014 T15 (NB*) Chevron China – COSCO Shipyard Apr 2013 Apr 2018 T16 (NB*) Chevron China – COSCO Shipyard Jun 2013 Jun 2018 T17 (NB*) PTTEP China – COSCO Shipyard May 2013 May 2018 T18 (NB*) Chevron China – COSCO Shipyard Mar 2014 Mar 2019 Unit Current client Area of location Contract start Contract expiry West Alliance Shell Malaysia Jan 2010 Jan 2015 West Berani Chevron Indonesia Apr 2012 Apr 2013 West Jaya BP Trinidad & Tobago Nov 2011 Sep 2014 West Esperanza (NB*) Amerada Hess Singapore - Keppel FELS Jul 2013 Dec 2014 West Menang Murphy Malaysia Aug 2011 Sep 2014 West Pelaut Shell Brunei Apr 2012 Mar 2015 West Setia Chevron Angola Aug 2012 Aug 2014 West Vencedor Chevron Angola Mar 2010 Mar 2015 * Newbuild under construction or in mobilization to its first drilling assignment. **
